Citation Nr: 0206439	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1963 to July 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
PTSD and assigned a 10 percent disability evaluation.


REMAND

The veteran essentially contends that the current disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as 100 
percent disabling because he experiences difficulty in 
employment and social relationships.  The veteran also claims 
that his alcohol and drug abuse is a symptom of his PTSD, 
because he "self-medicate[s]."  Likewise, the Board notes 
that the veteran, through his representative, appears to have 
recently raised the issue of service connection for alcohol 
and drug abuse, as secondary to the veteran's service-
connected PTSD.  A review of the record leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient development to make a decision on 
the veteran's claims at this time.

A preliminary review of the record discloses that the veteran 
claims entitlement to secondary service connection for 
alcohol and drug abuse in connection with his PTSD.  The 
Board finds that the veteran's claim of service connection 
for alcohol and drug abuse is inextricably intertwined with 
the veteran's claim for an increased rating for his service-
connected PTSD, because both claims involve the 
symptomatology and manifestations of the veteran's PTSD, and 
because the veteran has also claimed his alcohol and drug 
abuse is a symptom of his PTSD.  The Board acknowledges that 
the veteran's claim for service connection for alcohol and 
drug abuse was previously denied in a December 1996 rating 
decision, but notes that the veteran's representative 
appeared to raise the issue on the veteran's behalf in the 
representative's February 2001 Brief in Support of Appeal.  
As such, the Board finds that the issue of service connection 
for drug and alcohol abuse raises questions as to the 
parameters of the veteran's disability and is inextricably 
intertwined with the issue of an increased disability 
evaluation for the veteran's service-connected PTSD.  
Therefore, the Board may not properly review the veteran's 
claim for an increased disability evaluation for his PTSD 
until the RO develops and adjudicates the veteran's claim of 
entitlement to service connection for drug and alcohol abuse 
as secondary to the veteran's service-connected PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Additionally, the Board finds that it would be helpful in 
this case to afford the veteran an additional VA examination.  
The Board observes that the veteran was most recently 
afforded a VA examination in November 1999 in connection with 
his claim for an increased disability evaluation for his 
PTSD, and that a report of that examination is associated 
with the veteran's claims file.  Nevertheless, the 
examination report does not include the clinical findings 
necessary to evaluate the veteran's PTSD under the Schedule 
for Rating Disabilities, and more specifically, under both 
the former and current versions of the rating criteria.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Likewise, the VA 
examination reports and VA treatment records create a 
question as to the veteran's disability picture.  The October 
1996 and November 1999 VA examinations both provide diagnoses 
of PTSD, but the October 1996 examination attributes the 
veteran's alcohol abuse to the veteran's PTSD, while the 
November 1999 examination report indicates that the veteran's 
alcohol abuse is a separate disability.  Significantly, 
neither VA examination addressed the veteran's long history 
of alcohol and drug abuse or his family history of addiction.  
In addition, the VA examiner assigned the veteran global 
assessment of functioning (GAF) scores of 40, but the 
veteran's treating physicians at the VA assigned the veteran 
GAF scores of 50 to 65.  It is unclear from the evidence of 
record whether the veteran's GAF scores and symptomatology 
are manifestations attributed to his PTSD or to his drug and 
alcohol abuse.  In short, the medical evidence of record is 
ambiguous as to whether the veteran's alcohol and drug abuse 
is related to or separate from the veteran's service-
connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en 
banc order) (A veteran can receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his or her service-connected disability, but 
VA is to determine whether alcohol or drug abuse was caused 
by the service-connected disability).  As such, the Board 
finds that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity of the veteran's PTSD 
symptomatology and its manifestations, and clarify the GAF 
score assigned to the veteran's service-connected PTSD.  See 
38 U.S.C.A. § 5103A(c); 66 Fed. Reg. 45,630 (Aug. 20, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)) (VA has 
an affirmative duty to obtain an examination of the claimant 
at Department health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  After the development requested above 
has been completed, the veteran should be 
afforded a psychiatric examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
also requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected PTSD.  
Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, clarify the diagnoses 
with regard to the veteran's PTSD and 
drug and alcohol abuse, including whether 
the veteran's drug and alcohol abuse is a 
separate disability or a symptom of the 
veteran's service-connected PTSD.  In 
addition, the examiner should offer an 
opinion as to whether the veteran's drug 
and alcohol abuse is related in any way 
to his PTSD.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD.  The examiner should also 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annual, between June 1996 and the 
present, including all significant 
variations.   The examiner is requested 
to provide a complete rationale for all 
opinions offered.  Since it is important 
"that each disability be reviewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




